C.D. San Juan. Nulidad de Subasta.
(Por la Corte, a propuesta del Juez Asociado Sí. Hutchison.)
Vista la moción que antecede con la asistencia de ambas partes, se ordena y decreta la sustitución solicitada, se deja sin efecto la resolución de esta Corte de marzo 7, 1939, sobre desestimación de la presente apelación y se concede a la parte apelante un nuevo término de treinta días contados desde hoy para radicar en la corte de distrito su transcripción de la evidencia.
El Juez Asociado Sr. De Jesús no intervino.